DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is Non-Final Office Action in response to application filed on May 19, 2020 in which claims 1-20 are presented for examination.
Information Disclosure Statement
The references listed in the IDSs filed on May 19, 2020 and January 29, 2021 have been considered and entered into record. Copies of the signed or initialed IDSs are hereby attached.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, similar claim 11 and claim 20, the closest art, Balmin et al. (US 20150170316 A1) disclose subgraph-based distributed graph processing, wherein the graph is partitioned into a plurality of subgraphs. Each of the plurality of subgraphs is made up of internal vertices and boundary vertices, such as were shown with respect to FIGS. 1A-B. First, a number of partitions is determined, and the input graph is divided into subgraphs corresponding to the determined number of partitions, hash-based partitioning based on the vertex identifiers, range-based partitioning based on the vertex identifiers. Range based partitioning may reduce the number of edges that connect different subgraphs. Each subgraph comprises internal vertices, which are owned solely by the subgraph, outgoing edges of the internal vertices, and boundary vertices that are directly connected to the internal vertices via the outgoing edges. Each boundary vertex in a subgraph is a local copy corresponding to an internal (Fig.2, ¶[0020], Balmin)
Chen et al. (US 20180039710 A1) discloses a graph processing for concurrent property graph queries of a property graph where the property graph is implemented in a distributed network of nodes (¶[0005] and [0025], Chen), managing a list of computation nodes and mapping of shards to nodes (¶[0032]-[0033], Chen), single node graph database implements a property graph model. Each graph is identified by a user-specified graph name and is comprised of vertices, edges, and properties (e.g., attributes) associated with each vertex and edge. Each vertex is identified by a unique external vertex ID specified by a user and an automatically generated unique internal vertex ID. Each edge is identified by vertex IDs of its source and target vertices and an automatically generated unique edge ID. Multiple edges between a same pair of vertices that are allowed (¶[0036], Chen), internal vertex-centric representations can be used to store vertices and edges, along with the maps for vertex and edge properties, along with the maps for vertex and edge properties (¶[0038], Chen) and  graph queries including query manager will handle most basic queries like add/delete/get vertex, edge, property. Additionally the query manager can implement graph specific queries like various traversals (¶[0054], Chen) .
Kalinin et al. (US 20180322179 A1) discloses converting data from the relational database to the graph structure format in shared memory (Fig.5, Fig.8, ¶[0021],[0023], Kalinin) including vertex generator that can convert the portion of the relational data into vertex data (and accompanying metadata) and edge generator can convert the portion of the relational data into (¶[0023], Kalinin) in data store graph structures (¶[0019] and [0023]-[0025], Kalinin).
Hu et al. (US 20150350324 A1) disclose a distributed data graph storage system, to store a data graph representing information as vertices interconnected by edges denoting relationships between connected vertices, the data graph being a plurality of graph partitions (abstract and ¶[0017], Hu). The data graph storage system includes data storage servers to store data portions, each portion encodes a graph partition (abstract and ¶[0017], Hu); a data portion distribution controller, when the data portions each encode a same graph partition, to allocate the portions to different data storage servers; a data access module to receive access requests for the data graph and to distribute the access requests among the servers; a graph partition usage monitor to record statistics representing the distribution of data access events caused by the access requests, where the data portion distribution controller is configured to increase or decrease the number of portions in dependence upon the recorded statistics (abstract and ¶[0017], Hu). However, the prior art fails to disclose or suggest the claimed provision “the determined node storing data for the subgraph shard that contains a range of local vertices that are a subset of all vertices of the property graph, the subgraph shard having boundary vertices that have edges that connect the subgraph shard to boundary vertices of another subgraph shard; converting the subgraph shard into a set of edge-sets containing vertices within a certain range by vertex identifier; receiving concurrent queries of the property graph from at least one user; scheduling a query of the subgraph shard of the plurality of subgraph shards in accordance with an initial vertex for each concurrent user query; and traversing the property graph during execution of the concurrent queries by traversing edge-sets within the subgraph shard, wherein the node sends values of boundary vertices of the subgraph shard to at least one other node having another subgraph shard 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
1. Chen et al. (US 20180039673 A1)/(US 10552450 B2) disclose DISTRIBUTED GRAPH DATABASES THAT FACILITATE STREAMING DATA INSERTION AND LOW LATENCY GRAPH QUERIES.
2. Chen et al.  (US 20180039709 A1) disclose DISTRIBUTED GRAPH DATABASES THAT FACILITATE STREAMING DATA INSERTION AND QUERIES BY REDUCING NUMBER OF MESSAGES REQUIRED TO ADD A NEW EDGE BY EMPLOYING ASYNCHRONOUS COMMUNICATION.
3. Das et al. (US 20180268079 A1) disclose GRAPH DATABASE QUERY CLASSIFICATION.
4. Sankaran et al. (US 20190347125 A1) discloses heterogeneous scheduler dispatches instructions for execution on one or more plurality of heterogeneous processing elements.
5. Fokoue-nkoutche et al. (US 20160342709 A1) discloses STORING GRAPH DATA IN A RELATIONAL DATABASE.

7. Knight et al. (US 20060142995 A1) discloses Training for a text-to-text application which uses string to tree conversion for training and decoding.
8. Carvey (US 20020049901 A1)/( US 20020048272 A1) discloses System and method for implementing source based and egress based virtual networks in an interconnection network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/HANH B THAI/                                                                                                                                                                                                        
May 5, 2021